Case 3:20-cv-01234-JFS Document1-8 Filed 07/17/20 Page 1 of 1

Niles Bottle Stoppers =
July 11 at 1:13 Pl -

Lowest Price, Superior Machining, Made in USA, FDA Food
Compliant 304 16-6 Stainless Steel (never turns yellow from white

wine). My original design 53-6000, $3.90 for 25 piece minimum.
FREE SHIPPING on ALL ORDERS!

Buy manufacturer direct from the only machine shop that makes my
stoppers, they are in Missourn. We are starting with this one style
and may add other styles in the future.

Buy 100 pieces for $3.55 each and Free Shipping .... great deal for
clubs!

www. stainless-stoppers.com

AMERICAN

STAINLESS STOPPERS

 

oO 25 1 Share
